While this is a case in which the death penalty has been imposed on conviction of murder in the first degree, we find *Page 643 
nothing in the record which presents new or unsettled questions of law. It, therefore, follows that nothing of value would result from the writing and filing of an opinion which would only be a reiteration of governing principles which we have heretofore enunciated.
No reversible error being made to appear, the judgment is affirmed.
So ordered.
THOMAS, C.J., TERRELL, CHAPMAN and ADAMS, JJ., and HARRY N. SANDLER, and MILLARD B. SMITH, Associate Justices, concur.